Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 24, 2021

                                     No. 04-20-00609-CV

                                 OPUS AE GROUP, L.L.C.,
                                       Appellants

                                               v.

                                     AKF GROUP, LLC,
                                         Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-10826
                           Honorable Aaron Haas, Judge Presiding


                                        ORDER

       The fourth agreed motion for an extension of time for appellant to file a response to our
show cause order and a brief is GRANTED. Appellant’s response and brief are due on or before
July 14, 2021.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2021.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court